SHRUM, Presiding Judge,
concurring in part and concurring in result in part.
I concur in the principal opinion in its affirmance of the defendant-movant’s conviction in Case No. 16972. I concur in the result in Case No. 17571, the appeal from the denial of post-conviction relief.
I write separately in Case No. 17571 to express my concern that the facts might be misinterpreted to imply that the amended motion, aptly dubbed in the principal opinion as “a rambling, vague and prolix writing of the type often submitted by jailhouse lawyers,” was, indeed, drafted by someone other than appointed counsel who simply added his name to it without first ascertaining whether that document, in the words of Rule 29.15(e), “sufficiently alleges the additional facts and grounds.” I find nothing in the record to confirm such practice occurred in this case. However, I believe such practice, if true, might implicate Luleff v. State, 807 S.W.2d 495 (Mo. banc 1991), which requires the motion court to inquire, sua sponte, into the performances of appointed counsel and the movant where the record does not indicate whether coun*554sel made the determinations required by Rule 29.15(e). 807 S.W.2d at 498.
To avoid any possible misunderstanding, I would affirm the judgment below on another basis. In his amended motion, the movant set out nine “claims” or grounds for relief. Eight of those nine grounds either are not cognizable in a post-conviction relief proceeding or concern matters dealt with in Case No. 16972, the direct appeal. In the one “claim” that might provide relief for the movant, the amended motion expanded at length the terse allegation in the pro se motion that the movant received ineffective assistance of counsel. Although the motion court dismissed the amended motion, in part because it “is not substantially in the form of Criminal Procedure Form 40,” it made other findings and conclusions that provide ample grounds for affirmance. The motion court dealt with the issue of ineffective assistance of counsel thus:
10. Although not requested to do so by Movant, this court has taken judicial notice of its records and has reviewed the entire file, including the Transcript on Appeal. Movant was not denied effective assistance of trial counsel. Considering the extremely strong case the State had against Movant, no prejudice occurred in this case.
I would affirm the denial of post-conviction relief based on a determination that the motion court was not clearly erroneous in its findings and conclusions concerning the performance of trial counsel and the lack of prejudice. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).